Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,

Complainant

Vv.

Malik B Inc.
d/b/a Sam’s Food Store,

Respondent.

Docket No. C-13-769

FDA Docket No.

FDA-2013-H-0566

Decision No. CR2897

Date: August 20, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP)

filed an administrative complaint

(Complaint) against Respondent, Malik B Inc. d/b/a Sam’s Food Store, alleging
facts and legal authority sufficient to justify imposing a civil money penalty of
$500. Respondent did not timely answer the Complaint, nor did Respondent

request an extension of time within whic
default judgment against Respondent an
penalty in the amount of $500.

CTP began this case by serving the Com

to file an answer. Therefore, I enter a
order that Respondent pay a civil money

plaint on Respondent and filing a copy of

the Complaint with the Food and Drug Administration’s (FDA) Division of

Dockets Management. The Complaint al

leges that Respondent’s staff unlawfully

sold regulated tobacco products to minors and failed to verify that the tobacco
purchasers were of sufficient age prior to these transactions, thereby violating the
Federal Food, Drug, and Cosmetic Act (Act) and its implementing regulations
found at 21 C.F.R. Part 1140. CTP seeks a civil money penalty of $500.
On June 28, 2013, CTP served the Complaint on Respondent by personal service,
pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and accompanying
cover letter, CTP explained that, within 30 days, Respondent should pay the
penalty, file an answer, or request an extension of time within which to file an
answer. CTP warned Respondent that, if it failed to take one of these actions
within 30 days, an Administrative Law Judge could, pursuant to

21 C.F.R. § 17.11, issue an initial decision by default ordering Respondent to pay
the full amount of the proposed penalty. Respondent did not take any of the
required actions within the time provided by regulation.

lam required to issue an initial decision by default if the Complaint is sufficient to
justify a penalty, and the respondent fails to answer timely or to request an
extension. 21 C.F.R. § 17.11(a). For that reason, I must decide whether a default
judgment is appropriate here, and I conclude that it is merited based on the
allegations of the Complaint and Respondent’s failure to answer them.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its
Complaint:

e Respondent owns Sam’s Food Store, an establishment that sells tobacco
products and is located at 63 York Street, New Haven, Connecticut 06511.

¢ On July 25, 2012, an FDA-commissioned inspector observed violations of
21 C.F.R. Part 1140 while inspecting Respondent’s establishment.
Respondent violated 21 C.F.R. § 1140.14(a) when Respondent’s staff
“[sold] tobacco products to a minor.” Respondent’s staff also failed to
“verify the age of a person purchasing tobacco products by means of
photographic identification containing the bearer’s date of birth, as required
by 21 C.F.R. § 1140.14(b)(1).”

¢ On October 4, 2012, CTP issued a Warning Letter to Respondent detailing
the inspector’s observations from July 25, 2012. In addition to describing
the violations, the letter advised Respondent that the FDA may initiate a
civil money penalty action or take other regulatory action against
Respondent if Respondent failed to correct the violations. The letter also
stated that it was Respondent’s responsibility to comply with the law.

e The FDA did not receive a response to the Warning Letter, but United
Parcel Service records show that “SHAPIK” received the letter on October
5, 2012.
e¢ On December 28, 2012, at approximately 1:56 PM, FDA-commissioned
inspectors documented additional violations at Respondent’s establishment.
Specifically, Respondent’s staff sold a package of “Virginia Slims 120’s
Menthol Silver Pack” cigarettes to a person younger than 18 years of age.
In addition, Respondent’s staff did not verify the minor’s age by means of
photo identification prior to this sale, as required by 21 C.F.R. §
1140.14(b)(1).

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under

21 C.F.R. § 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any
person younger than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1), a retailer
must verify, by means of photo identification containing the bearer’s date of birth,
that no purchaser of cigarettes or smokeless tobacco is younger than 18 years of
age.

Here, Respondent’s staff sold cigarettes or smokeless tobacco to minors on July
25, 2012, and December 28, 2012. Prior to these transactions, Respondent’s staff
did not verify, by checking the tobacco purchaser’s photographic identification,
that the tobacco purchaser was 18 years of age or older as the regulations require.
Respondent’s actions and omissions on two separate occasions at the same retail
outlet constitute violations of law for which a civil money penalty is merited.
Accordingly, I find that a civil money penalty of $500 is permissible under 21
C.F.R. § 17.2 and order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge
